 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 1:13-CR-0125-TOR-2
 8                             Plaintiff,
                                                   ORDER TRANSFERRING
 9          v.                                     DEFENDANT’S MOTION UNDER
                                                   FED. R. CIV. P. 60(b)
10    OMAR ALARCON FUENTES,

11                             Defendant.

12

13         BEFORE THE COURT is Defendant’s Motion to Set Aside a Previous

14   § 2255 Judgment Pursuant to Fed. R. Civ. P. 60(b)(4) & (6). ECF No. 279.

15         The Court has reviewed the present motion, the record, and files herein, and

16   is fully informed. For the reasons discussed below Defendant’s Motion to Set

17   Aside a Previous § 2255 Judgment Pursuant to Fed. R. Civ. P. 60(b)(4) & (6) (ECF

18   No. 279) will be transferred to the Ninth Circuit Court of Appeals.

19         Defendant previously filed a Motion for Habeas Corpus Pursuant to 28

20   U.S.C. § 2255 on December 21, 2017. ECF No. 262. On May 3, 2018, this Court


     ORDER TRANSFERRING
     DEFENDANT’S MOTION UNDER FED. R. CIV. P. 60(b) ~ 1
 1   denied Petitioner’s Motion. ECF No. 270. On August 6, 2018, the Ninth Circuit

 2   denied a Certificate of Appealability. ECF No. 275. On September 25, 2018, the

 3   Ninth Circuit denied reconsideration and reconsideration en banc. ECF No. 276.

 4   On April 1, 2019, the Supreme Court of the United States denied the petition for

 5   writ of certiorari. ECF No. 278.

 6                                      DISCUSSION

 7         The district court lacks authority to review successive habeas motions filed

 8   without authorization from the court of appeals. 28 U.S.C. § 2255(h); 28 U.S.C.

 9   § 2244(b)(4)(A); see also United States v. Allen, 157 F.3d 661, 664 (9th Cir. 1998).

10   The Antiterrorism and Effective Death Penalty Act of 1996 [AEDPA] amended the

11   federal habeas statutes and added the requirement that any prisoner seeking to file

12   a successive habeas application must first file, in the appropriate court of appeals, a

13   motion for an order authorizing the district court to consider the successive

14   application. 28 U.S.C. § 2244(b)(3)(A); Ninth Circuit Rule 22-3(a). Once the

15   applicant files such a motion, the court of appeals then reviews the successive

16   application to determine whether it contains (1) newly discovered evidence that, if

17   proven and viewed in light of the evidence as a whole, would be sufficient to

18   establish by clear and convincing evidence that no reasonable factfinder would

19   have found the movant guilty of the offense; or (2) a new rule of constitutional

20


     ORDER TRANSFERRING
     DEFENDANT’S MOTION UNDER FED. R. CIV. P. 60(b) ~ 2
 1   law, made retroactive to cases on collateral review by Supreme Court, that was

 2   previously unavailable. 28 U.S.C. § 2255(h).

 3         Rule 60(b)(4) and (6) provide that a district court may relieve a party from a

 4   final judgment, order, or proceeding where the movant has shown . . . (4) the

 5   judgment is void; . . . or (6) any other reason justifying relief. A party seeking

 6   Rule 60(b)(6) relief must show “‘extraordinary circumstances’ justifying the

 7   reopening of a final judgment.” Gonzalez v. Crosby, 545 U.S. 524, 535 (2005)

 8   (quoting Ackermann v. United States, 340 U.S. 193, 199 (1950)).

 9         A Rule 60(b) motion, however, cannot be used to undermine the limitations

10   on the collateral attack of a federal conviction. A petitioner is generally limited to

11   one motion under § 2255, and may not bring a “second or successive motion”

12   unless it meets the exacting standards of 28 U.S.C. § 2255(h). United States v.

13   Washington, 653 F.3d 1057, 1059 (9th Cir. 2011). “Because of the difficulty of

14   meeting this standard, petitioners often attempt to characterize their motions in a

15   way that will avoid the strictures of § 2255(h),” for example, by characterizing

16   “their pleading as being a motion under Rule 60(b) of the Federal Rules of Civil

17   Procedure.” Id. at 1059.

18         When a Rule 60(b) motion is actually a disguised second or successive

19   § 2255 motion, it must meet the criteria set forth in § 2255(h). Gonzalez, 545 U.S.

20   at 528. But the Supreme Court has not adopted a bright-line rule for distinguishing


     ORDER TRANSFERRING
     DEFENDANT’S MOTION UNDER FED. R. CIV. P. 60(b) ~ 3
 1   between a bona fide Rule 60(b) motion and a disguised second or successive

 2   § 2255 motion, instead holding that a Rule 60(b) motion that attacks “some defect

 3   in the integrity of the federal habeas proceedings” is not a disguised § 2255 motion

 4   but rather “has an unquestionably valid role to play in habeas cases.” Washington,

 5   653 F.3d at 1059–60 (quoting Gonzalez, 545 U.S. 532, 534). However, the

 6   Supreme Court has instructed that a motion raising an entirely “new claim,” or

 7   attacking “the federal court’s resolution of a claim on the merits,” is a disguised

 8   second or successive motion. Gonzalez, 545 U.S. at 531–32.

 9         Here, Mr. Alarcon-Fuentes contends he “is not trying to present a new

10   reason why he should be relieved of either his conviction or his sentence, as

11   provided in 28 U.S.C. § 2255.” ECF No. 279 at 3. He explains that he “is instead

12   trying to reopen his existing Section 2255 proceeding and overcome a procedural

13   barrier to its adjudication since he cannot be convicted on the basis of an

14   uncorroborated admission.” Id. Mr. Alarcon-Fuentes, for the first time, contends

15   that his “admission is inadequately corroborated.” Id. at 4. That is precisely a new

16   claim that was not presented in his first § 2255 motion, consequently, he is not

17   attacking some defect in the integrity of the first federal habeas proceeding.1

18

19   1
           Defendant raised four different issues in his first § 2255 motion: (1) Whether

20   counsel was ineffective for not moving to dismiss the Indictment for allegedly


     ORDER TRANSFERRING
     DEFENDANT’S MOTION UNDER FED. R. CIV. P. 60(b) ~ 4
 1   Accordingly, the Court construes Mr. Alarcon-Fuentes’ Motion to Set Aside a

 2   Previous § 2255 Judgment Pursuant to Fed. R. Civ. P. 60(b)(4) & (6) as a

 3   Successive Motion to Vacate, Set Aside or Correct Sentence Pursuant to 28 U.S.C.

 4   § 2255.

 5         As previously noted, the Court has already denied Mr. Alarcon-Fuentes’ first

 6   motion under 28 U.S.C. § 2255. ECF No. 270. Neither the record nor any

 7   evidence submitted by Mr. Alarcon-Fuentes shows that he obtained the required

 8   authorization from the Ninth Circuit. Therefore, this Court does not have

 9   jurisdiction to consider his application for relief. Ninth Circuit Rule 22-3(a)

10   provides in part,

11         If an unauthorized second or successive . . . section 2255 motion is
           submitted to the district court, the district court may, in the interests of
12         justice, refer it to the Court of Appeals.

13

14   false testimony before the grand jury; (2) Whether counsel was ineffective for

15   failing to move to dismiss for a fatal variance between the Indictment and proof at

16   trial; (3) Whether counsel was ineffective for failing to object to Deputy Hause’s

17   testimony about Petitioner’s admissions; and (4) Whether counsel was ineffective

18   for failing to challenge the search warrant which allegedly was not supported by

19   probable cause. ECF No. 262 at 2 (incorporating the issues raised in the

20   attachment at ECF No. 262-1).


     ORDER TRANSFERRING
     DEFENDANT’S MOTION UNDER FED. R. CIV. P. 60(b) ~ 5
 1          The Court believes it is in the interest of justice to transfer this case to the

 2   Ninth Circuit. See also 28 U.S.C. § 1631. In general, the Ninth Circuit has taken a

 3   broad view of when transfer is appropriate, recognizing that “[n]ormally transfer

 4   will be in the interest of justice because normally dismissal of an action that could

 5   be brought elsewhere is ‘time-consuming and justice-defeating.’” Amity

 6   Rubberized Pen Co. v. Mkt. Quest Grp. Inc., 793 F.3d 991, 996 (9th Cir. 2015)

 7   (citation omitted). Transferring Mr. Alarcon-Fuentes’ Motion would expedite a

 8   just result in his case.

 9   Accordingly, IT IS HEREBY ORDERED:

10          1. Mr. Alarcon-Fuentes’ Motion to Set Aside a Previous § 2255 Judgment

11             Pursuant to Fed. R. Civ. P. 60(b)(4) & (6) (construed as a Successive

12             Motion to Vacate, Set Aside or Correct Sentence Pursuant to 28 U.S.C. §

13             2255), ECF No. 279, shall be terminated in this Court and

14             TRANSFERRED to the Ninth Circuit Court of Appeals for

15             determination of whether his Motion should be authorized pursuant to 28

16             U.S.C. § 2255(h).

17          2. Mr. Alarcon-Fuentes is advised that this transfer will not itself constitute

18             compliance with 28 U.S.C. § 2255 and Circuit Rule 22-3(a). Mr.

19             Alarcon-Fuentes must still file an application for leave to proceed with

20             the Ninth Circuit and make the showing required by § 2255. The Clerk


     ORDER TRANSFERRING
     DEFENDANT’S MOTION UNDER FED. R. CIV. P. 60(b) ~ 6
 1             of the Court shall send Mr. Alarcon-Fuentes a copy of the Ninth Circuit

 2             Form 12.

 3         The District Court Executive is directed to enter this Order and provide

 4   copies to the parties.

 5         DATED September 18, 2019.

 6

 7                                   THOMAS O. RICE
                              Chief United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20


     ORDER TRANSFERRING
     DEFENDANT’S MOTION UNDER FED. R. CIV. P. 60(b) ~ 7
